UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X

RODRIGO GONZALEZ ORTIZ,

                               Plaintiff,

        -v-                                                         No. 19-CV-00055-LTS-SDA

MR. PRODUCE, INC. and SHARON
GROSSMAN,

                              Defendants.

------------------------------------------------------------X

                                            MEMORANDUM ORDER

                 The Court has received and reviewed the parties’ joint request for approval of the

proposed settlement agreement in this Fair Labor Standards Act (“FLSA”) case. (See Docket

Entry No. 12.) “[B]efore a district court enters judgment [on an FLSA settlement agreement], it

must scrutinize the settlement agreement to determine that the settlement is fair and reasonable.”

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). “The ultimate question is

whether the proposed settlement reflects a fair and reasonable compromise of disputed issues

rather than a mere waiver of statutory rights brought about by an employer’s overreaching.” Id.

(internal quotation marks and citation omitted). In determining whether a settlement is fair and

reasonable, a court considers the totality of the circumstances, encompassing a range of factors

including: “(1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement

will enable the parties to avoid anticipated burdens and expenses in establishing their respective

claims and defenses; (3) the seriousness of the litigation risks faced by the parties; (4) whether the

settlement agreement is the product of arm’s-length bargaining between experienced counsel; and

(5) the possibility of fraud or collusion.” Id. (internal quotation marks and citation omitted).
SETTLEMENT APPROVAL ORD.DOCX                             VERSION JUNE 14, 2019                        1
“Generally, there is a strong presumption in favor of finding a settlement fair, as the Court is

generally not in as good a position as the parties to determine the reasonableness of an FLSA

settlement.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013)

(internal quotation marks and citation omitted). Moreover, following the Second Circuit’s

decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), parties

may not privately settle FLSA claims without approval of either the district court or the

Department of Labor. In dicta in Cheeks, the Second Circuit expressed hesitation with respect to

the validity of settlement agreements containing confidentiality provisions, general releases or

excessive attorneys’ fees. See generally id.

               The Court has carefully considered the parties’ joint submission, which includes a

copy of the parties’ settlement agreement and release of wage and hour claims. (See Docket

Entry No. 12-1.) In light of the factors articulated above, as well as the Court's review of the

agreement and the parties’ representations as set forth in the parties’ joint letter submission dated

June 11, 2019, the Court finds that the proposed settlement agreement, including the attorneys’

fees and expense award component, is fair and reasonable and that it satisfies the requirements of

Cheeks.

       SO ORDERED.

Dated: New York, New York
       June 14, 2019
                                                               /s/ Laura Taylor Swain .
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




SETTLEMENT APPROVAL ORD.DOCX                      VERSION JUNE 14, 2019                             2
